410 F.3d 1082
Romeo Umagat TIMBREZA, Petitioner,v.Alberto R. GONZALES,* Attorney General, Respondent.
No. 02-72507.
United States Court of Appeals, Ninth Circuit.
June 7, 2005.

Patrick O. Cantor, Esq., Seattle, WA, for Petitioner.
Regional Counsel, Laguna Niguel, CA, Richard M. Evans, Esq., Office of Immigration Litigation, Linda S. Wendtland, Esq., Oil, Shelley R. Goad, Esq., Washington, DC, WWS-District Counsel John L. Davis, Seattle, WA, for Respondent.
Before CANBY, WARDLAW, and GOULD, Circuit Judges.
ORDER
Petitioner's unopposed Motion for Voluntary Dismissal of his Petition for Review is hereby GRANTED.
We previously denied the Petition for Review. Timbreza v. Ashcroft, 98 Fed. Appx. 611 (9th Cir.2004) (unpublished disposition) (filed May 5, 2004). However, before that decision was rendered, and without notice being given to this court by the parties in their briefing or otherwise, on March 3, 2003, the Board of Immigration Appeals reopened petitioner's removal proceedings. The result was that this court was not reviewing a final order of removal, contrary to the suggestion in the briefs. We have no jurisdiction to review this case without a final order of removal. See, e.g., Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002). The parties are instructed in other like circumstances to give notice to this court. Our May 5, 2004 disposition, which rested on the false premise that we were reviewing a final order of removal, is hereby VACATED.


1
IT IS SO ORDERED.



Notes:


*
 Alberto R. Gonzales is substituted for his predecessor, John Ashcroft, as Attorney General of the United States, pursuant to Fed. R.App. P. 43(c)(2)